DETAILED ACTION
Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate: 
1.	At least one common goal probability, of one or more common goal probabilities associated with one or more query pairs grouped into a plurality of goal clusters, is based upon a number of queries in a set of evaluated queries as recited in claims 1 (i.e., grouping the first goal cluster and the second goal cluster, of a first goal cluster pair of the goal cluster pairs, into a first mission cluster based upon a first common mission probability, for the first goal cluster pair, exceeding a mission probability threshold, wherein the first mission cluster is associated with four or more query pairs, wherein the first common mission probability for the first goal cluster pair is indicative of the first goal cluster and the second goal cluster corresponding to a first common mission; and generating a query-goal-mission structure for the set of queries based upon the plurality of goal clusters and the first mission cluster, at least some of the method implemented via a processor, wherein at least one of: the first common mission probability is based upon a number of queries in at least one of the first goal cluster or the second goal cluster; or at least one common goal probability, of the one or more common goal probabilities associated with the one or more query pairs grouped into the plurality of goal clusters, is based upon a number of queries in the set of queries) and 15 (i.e., group one or more query pairs associated with common goal probabilities exceeding a goal probability threshold into a plurality of goal clusters, wherein at least one common goal probability, of the common goal probabilities associated with the one or more query pairs grouped into the plurality of goal clusters, is based upon a number of queries in the set of queries associated with the one or more query pairs) and 
2.	A first common mission probability is based upon a number of queries in at least one goal cluster of a first goal cluster pair as recited in claim 19 (i.e., grouping the goal cluster pairs into mission clusters based upon the common mission probabilities for the goal cluster pairs exceeding a mission probability threshold, wherein a first common mission probability, of the common mission probabilities, is indicative of two or more goal clusters of a first goal cluster pair, of the goal cluster pairs, corresponding to a first common mission, wherein the first common mission probability is based upon a number of queries in at least one goal cluster of the first goal cluster pair). 
Thus, claims 1, 15 & 19 are allowed. Dependent claims 2-14, 16-18 & 20 are allowed at least by virtue of their dependencies from claims 1, 15 & 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        November 12, 2021